Oo 6 Ss DB wT fF WY YK

Me NH BD Be Bw NK DD ORR Rw
oe va A wT BB WH BH & CO Oo we HT DH HH SP WY YP KE SS

Case 2:19-cr-00411-DJH Document 78 Filed 01/22/20 Page 1 of 10

   
   
  
  

 

—— FILED LODGED
ww RECEIVED ___ COPY

MICHAEL BAILEY
United States Attorney JAN 2 2 2020
District of Arizona : .

CLERK U 8 Dlatrl
MONICA B. KLAPPER .. PIGFRICT OF AeoRy RT

Assistant U.S. Attorney
Arizona State Bar No. 01375
Monica.K lapper@usdoj.gov

GARY M. RESTAINO
Assistant U.S. Attorney
Arizona State Bar No. 017450
Gary.Restaino@usdoj.gov

 

DEPUTY

 

Two Renaissance Square

40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004
Telephone: 602-514-7500
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America, No. CR-19-00411-PHX-DJH
Plaintiff,
PLEA AGREEMENT
VS.
Benjamin Lloyd Bunker (002),
Defendant.

 

 

The United States and Defendant Benjamin Bunker agree to dispose of this matter
on the following terms and conditions:
1. PLEA

Defendant will plead guilty to Count 1 of the indictment charging Defendant with
conspiracy, in violation of 18 U.S.C. § 371, a class D felony offense.
2. MAXIMUM PENALTIES

a. A violation of 18 U.S.C. § 371 is punishable by a maximum fine of either
$250,000 or two times the pecuniary gain resulting from the offense, a maximum term of
imprisonment of 5 years, or both; and a term of supervised release of 3 years. The

maximum term of probation is five years.

 

 
wo fe YN NH vA FR WY VY

mo NM MN YN NY NN SF SF KY SF PP FP Re OULU
oe

 

Case 2:19-cr-00411-DJH Document 78 Filed 01/22/20 Page 2 of 10

b. According to the Sentencing Guidelines issued pursuant to the Sentencing
Reform Act of 1984, the Court shall order Defendant to:

(1) make restitution to any victim of the offense pursuant to 18 U.S.C.
§ 3663 and/or 3663A, unless the Court determines that restitution would not be
appropriate;

(2) pay a fine pursuant to 18 U.S.C. § 3572, unless the Court finds that a
fine is not appropriate;

(3) serve a term of supervised release when required by statute or when a
sentence of imprisonment of more than one year is imposed (with the understanding that
the Court may impose a term of supervised release in all other cases); and

(4) pay upon conviction a $100 special assessment for each count to
which the defendant pleads guilty pursuant to 18 U.S.C, § 3013.

c. The Court is required to consider the Sentencing Guidelines in determining
Defendant’s sentence. However, the Sentencing Guidelines are advisory, and the Court is
free to exercise its discretion to impose any reasonable sentence up to the maximum set by
statute for the crime of conviction, unless there are stipulations to the contrary that the
Court accepts.

3. AGREEMENTS REGARDING SENTENCING

a. Stipulations. Pursuant to Fed. R. Crim. P. 1 1(c)(1)(C), the United States and
Defendant stipulate to the following:

(1) Defendant’s sentence shall not exceed the low end of the sentencing
range as calculated under U.S.S.G. § 1B1.1({a). This stipulated sentencing cap will not
change based on departures considered under U.S.S.G. § 1B1.1(b). Nothing in this
agreement precludes Defendant from moving for a downward departure, variance, or
sentence below the cap, or prevents the Court from imposing a sentence below the cap.

(2) Defendant shall forfeit any professional licenses or certificates related
to the purchase or sale of securities and shall not re-apply for any such licenses or

certificates. Additionally, Defendant shall not engage in the purchase or sale of securities

-2-

 
Oo co wa DA wr ff W YY

mw Ww NY NY NY NY NY KH Se SP EF SFP ee eS SGUmrELU6S
we a A Ot Bs OUmnNG Ulmer EhlLlUc UOC UN OOO SUN OO CO

 

Case 2:19-cr-00411-DJH Document 78 Filed 01/22/20 Page 3 of 10

on behalf of third parties.

b. Restitution. Pursuant to 18 U.S.C. § 3663 and/or 3663A, Defendant
specifically agrees to pay full restitution, regardless of the resulting loss amount, but in no
event more than $311,451, to all victims directly or proximately harmed by Defendant’s
“relevant conduct,” including conduct pertaining to any dismissed counts or uncharged
conduct, as defined by U.S.S.G. § 1B1.3, regardless of whether such conduct constitutes
an “offense” under 18 U.S.C. §§ 2259, 3663 or 3663A. Defendant understands that such
restitution will be included in the Court’s Order of Judgment and that an unanticipated
restitution amount will not serve as grounds to withdraw Defendant’s guilty plea or to
withdraw from this plea agreement.

c. Assets and Financial Responsibility. Defendant shall make a full accounting
of all assets in which Defendant has any legal or equitable interest. Defendant shail not
(and shall not aid or abet any other party to) sell, hide, waste, spend, or transfer any such
assets or property before sentencing, without the prior approval of the United States
(provided, however, that no prior approval will be required for routine, day-to-day
expenditures). Defendant also expressly authorizes the United States Attorney’s Office to
immediately obtain a credit report as to Defendant in order to evaluate Defendant’s ability
to satisfy any financial obligation imposed by the Court. Defendant also shall make full
disclosure of all current and projected assets to the U.S. Probation Office immediately and
prior to the termination of Defendant’s supervised release or probation, such disclosures to
be shared with the U.S. Attorney’s Office, including the Financial Litigation Unit, for any
purpose. Finally, Defendant shall participate in the Inmate Financial Responsibility
Program to fulfill all financial obligations due and owing under this agreement and the law.

d. Acceptance of Responsibility. If Defendant makes full and complete
disclosure to the U.S. Probation Office of the circumstances surrounding Defendant’s
commission of the offense, and if Defendant demonstrates an acceptance of responsibility
for this offense up to and including the time of sentencing, the United States will

recommend a two-level reduction in the applicable Sentencing Guidelines offense level

-3-

 
oOo oo ~AF DH wr fF W LY

mow NN YM NN NM NOR EE Pe Se Se Se oe oe UmeLULUDB
Oo a A on bk we MSE oO OO me ON RHO FS WN FF

 

Case 2:19-cr-00411-DJH Document 78 Filed 01/22/20 Page 4 of 10

pursuant to U.S.S.G. § 3E1.1(a). If Defendant has an offense level of 16 or more, the
United States will move the Court for an additional one-level reduction in the applicable
Sentencing Guidelines offense level pursuant to U.S.8.G. § 3E1.1(b).
4. AGREEMENT TO DISMISS OR NOT TO PROSECUTE

a. Pursuant to Fed. R. Crim. P. 11(c)(1)(A), the United States, at the time of
sentencing, shall dismiss the remaining counts in the indictment.

b. This agreement does not, in any manner, restrict the actions of the United
States in any other district or bind any other United States Attorney’s Office.

5. COURT APPROVAL REQUIRED; REINSTITUTION OF PROSECUTION

a. If the Court, after reviewing this plea agreement, concludes that any
provision contained herein is inappropriate, it may reject the plea agreement and give
Defendant the opportunity to withdraw the guilty plea in accordance with Fed. R. Crim. P.
11{c){5).

b. If Defendant’s guilty plea or plea agreement is rejected, withdrawn, vacated,
or reversed at any time, this agreement shall be null and void, the United States shall be
free to prosecute Defendant for all crimes of which it then has knowledge and any charges
that have been dismissed because of this plea agreement shail automatically be reinstated.
In such event, Defendant waives any and all objections, motions, and defenses based upon
the statute of limitations, the Speedy Trial Act, or constitutional restrictions in bringing
later charges or proceedings. Defendant understands that any statements made at the time
of Defendant’s change of plea or sentencing may be used against Defendant in any
subsequent hearing, trial, or proceeding subject to the limitations of Fed. R. Evid. 410.

6. WAIVER OF DEFENSES AND APPEAL RIGHTS

Defendant waives: (1) any and all motions, defenses, probable cause determinations,
and objections that Defendant could assert to the indictment or information; and (2) any
right to file an appeal, any collateral attack, and any other writ or motion that challenges
the conviction, an order of restitution or forfeiture, the entry of judgment against

Defendant, or any aspect of Defendant's sentence, including the manner in which the

-4-

 
oOo © Ss BD ww F&F WH NH

rm MN KN MY NY RY NY NY SF FP Se Se ee eS US
sc OUCH OO RCO DTS CN wo & WwW YN SS

 

Case 2:19-cr-00411-DJH Document 78 Filed 01/22/20 Page 5 of 10

sentence is determined, including but not limited to any appeals under 18 U.S.C. § 3742
(sentencing appeals) and motions under 28 U.S.C. §§ 2241 and 2255 (habeas petitions),
and any right to file a motion for modification of sentence, including under 18 U.S.C. §
3582(c). This waiver shall result in the dismissal of any appeal, collateral attack, or other
motion Defendant might file challenging the conviction, order of restitution or forfeiture,
or sentence in this case. This waiver shall not be construed to bar an otherwise-preserved
claim of ineffective assistance of counsel or of “prosecutorial misconduct” (as that term is
defined by Section ILB of Ariz. Ethics Op. 15-01 (2015)).

7. DISCLOSURE OF INFORMATION

a. The United States retains the unrestricted right to provide information and
make any and all statements it deems appropriate to the U.S. Probation Office and to the
Court in connection with the case.

b, Any information, statements, documents, and evidence that Defendant
provides to the United States pursuant to this agreement may be used against Defendant at
any time.

c. Defendant shall cooperate fully with the U.S. Probation Office. Such
cooperation shall include providing complete and truthful responses to questions posed by
the U.S. Probation Office including, but not limited to, questions relating to:

(1) criminal convictions, history of drug abuse, and mental illness; and
(2) financial information, including present financial assets or liabilities
that relate to the ability of the defendant to pay a fine or restitution.
8. FORFEITURE, CIVIL, AND ADMINISTRATIVE PROCEEDINGS

Nothing in this agreement shall be construed to protect Defendant from
administrative or civil forfeiture proceedings or prohibit the United States from proceeding
with and/or initiating an action for civil forfeiture. Pursuant to 18 U.S.C. § 3613, all
monetary penalties, including restitution imposed by the Court, shall be due immediately
upon judgment, shall be subject to immediate enforcement by the United States, and shall

be submitted to the Treasury Offset Program so that any federal payment or transfer of

-5-

 
Oo fF NHN DO Ww F&F YW NY

mm ww NM YN wR YN fF SF FF er Fe RF PS Ss
a OO SC NO a > od

 

Case 2:19-cr-00411-DJH Document 78 Filed 01/22/20 Page 6 of 10

returned property Defendant receives may be offset and applied to federal debts (which
offset will not affect the periodic payment schedule). If the Court imposes a schedule of
payments, the schedule of payments shall be merely a schedule of minimum payments and
shall not limit the methods available to the United States to enforce the judgment.

9. ELEMENTS
Conspiracy
18 U.S.C. § 371

Between about October of 2014 and May of 2017, in the District of Arizona and
elsewhere:

1. There was an agreement between two or more persons to commit the crime
of securities fraud, in violation of 15 U.S.C. § 78j(b) & 17 C.F.R. § 240-10b-5;

2. Defendant became a member of the conspiracy knowing of at least one of its
objects and intending to help accomplish it; and

3. One of the members of the conspiracy performed at least one overt act in

furtherance of the conspiracy.

Securities Fraud
15 U.S.C. 78j(b) & 17 C.F.R. § 240-10b-5

Between about October of 2014 and May of 2017, in the District of Arizona and
elsewhere:

1. Defendant or a co-conspirator acted in connection with the purchase or sale
of a security;

2, Defendant or a co-conspirator employed a device, scheme, or artifice to
defraud, made untrue statements about or omitted a material fact, or engaged in a practice
that operated as a fraud;

3. Defendant acted knowingly, willfully, and with the intent to defraud; and

4, Defendant or a co-conspirator made use of or caused the use of any means or

instrumentality of interstate commerce, the mails, or a national securities exchange.
10. FACTUAL BASIS

a, Defendant admits that the following facts are true and that, if this matter were

-6-

 
wo co HY BH A BP WwW YY

ww HN NN NY NY Ne Se Se ee SF FP eS RR SF Ss
eo aA A Bk eS SF SG Oe we HN DH FF WN KF

 

Case 2:19-cr-00411-DJH Document 78 Filed 01/22/20 Page 7 of 10

to proceed to trial, the United States could prove the following facts beyond a reasonable
doubt:

Between about October of 2014 and May of 2017, I participated in a debt-
conversion securities fraud involving Greenway Design Group, Inc. (GDGD), along with
Defendant Loflin, J.K., and others. I knew that GDGI was controlled by Defendant Loflin
and J.K., and that it was held in the name of various nominees to disguise that control. I
also knew that Defendant Loflin and J.K. were having stock issued to them by GDGI with
an “unrestricted” legend, in violation of securities laws and regulations, and then were
selling the stock via OTC Market Group Inc. (OTCMGD),. I assisted Defendant Loflin and
LK. in the debt conversion process by providing, among other things: (1) the necessary
annual letters to keep GDGI’s registration with OTCMGI current, and (2) the necessary
opinion letters attesting that each specific debt conversion satisfied the relevant securities
regulations that allowed the stock to be issued without restriction. The letters I provided
and opinions I rendered contained information that J knew was materially false and/or
purposefully omitted material information.

For example, on October 13, 2014, I authored an annual letter to OTCMGI
containing statements that I knew were materially false and misleading, including that: 1)
I served as “regular securities counsel” to GDGI; 2) I had examined GDGI’s corporate
minutes and actions, certificate of incorporation, bylaws, and other related documents; 3)
I had “personally met with” management and the board of directors, and “personally
discussed” the annual financial statement with them; and (4) the financial statement was
prepared under the supervision of GDGPI’s “president,” who was a person with “substantial
experience.” Attached to the letter was an annual statement, which I knew contained many
similar material misrepresentations, such as: 1) that GDGI was currently in the business
of residential and commercial air-conditioning technology; 2) that GDGI’s named owner
and president, B.L., controlled GDGI’s operations; and 3) that B.L. certified GDGI’s
financial statements. I knew that GDGI had no real business activity, was not controlled

by its nominee management, and was being used by Defendant Loflin and J... to convert

-7-

 
oO oF YN DH HO SF WY NYE

eo a Aa on BB De SF oC Owe HO SOY OY SE

 

Case 2:19-cr-00411-DJH Document 78 Filed 01/22/20 Page 8 of 10

debt into unrestricted stock shares to sell for a profit.

Similarly, on March 9, 2015, I authored opinion letters to a stock transfer agent,
West Coast Stock Transfer, Inc., containing statements and attachments that [knew were
materially false and misleading, including that: (1) Defendant Loflin and J.K. were not
“affiliates” of GDGI (meaning that they did not control GDGI); 2) GDGI was not a shell
company; and 3) Defendant Loflin and J.K. were not acting in concert with any other
individuals or entities. Attached to each opinion letter was, among other things, a
declaration from either Defendant Loflin or J-K. attesting to facts that I knew were false,
such as that neither was an affiliate of GDGI. These statements or omissions were made
so the resulting stock certificates could be issued with an “unrestricted” legend and could
be sold via OTCMGI. I authored many such annual letters and opinion letters for GDGI
during the time period at issue.

b. Defendant swears under oath to the accuracy of this statement and, if
Defendant should be called upon to testify about this matter in the future, any intentional
material inconsistencies in Defendant’s testimony may subject Defendant to additional
penalties for perjury or false swearing, which may be enforced by the United States under
this agreement.

APPROVAL AND ACCEPTANCE OF DEFENDANT

[have discussed the case and my constitutional and other rights with my attorney.
I understand that by entering my plea of guilty I shall waive my rights to plead not guilty,
to trial by jury, to confront, cross-examine, and compel the attendance of witnesses, to
present evidence in my defense, to remain silent and refuse to be a witness against myself
by asserting my privilege against self-incrimination, all with the assistance of counsel, and
to be presumed innocent until proven guilty beyond a reasonable doubt.

T agree to enter my guilty plea as indicated above on the terms and conditions set
forth in this agreement.

I have been advised by my attorney of the nature of the charges to which I am

entering my guilty plea. I have further been advised by my attorney of the nature and range

-8-

 

 
oO co SYN DO wv F&F WD HY

mm Nw NN NM NY KN Se SF PP PrP Se PP eS SUSU
ao oN aA On UB UkUmnNk Ue Bl Orr OOO BOUTON

 

Case 2:19-cr-00411-DJH Document 78 Filed 01/22/20 Page 9 of 10

of the possible sentence and that my ultimate sentence shall be determined by the Court
after consideration of the advisory Sentencing Guidelines.

My guilty plea is not the result of force, threats, assurances, or promises, other than
the promises contained in this agreement. | voluntarily agree to the provisions of this
agreement and I agree to be bound according to its provisions.

I understand that if I am granted probation or placed on supervised release by the
Court, the terms and conditions of such probation/supervised release are subject to
modification at any time. I further understand that if I violate any of the conditions of my
probation/supervised release, my probation/supervised release may be revoked and upon
such revocation, notwithstanding any other provision of this agreement, I may be required
to serve a term of imprisonment or my sentence otherwise may be altered.

This written plea agreement, and any written addenda filed as attachments to this
plea agreement, contain all the terms and conditions of the plea. Any additional
agreements, if any such agreements exist, shall be recorded in a separate document and
may be filed with the Court under seal; accordingly, additional agreements, if any, may not
be in the public record.

I further agree that promises, including any predictions as to the Sentencing
Guideline range or to any Sentencing Guideline factors that will apply, made by anyone
(including my attorney) that are not contained within this written plea agreement, are null
and void and have no force and effect.

Lam satisfied that my defense attorney has represented me in a competent manner.

I fully understand the terms and conditions of this plea agreement. Tam not now
using or under the influence of any drug, medication, liquor, or other intoxicant or

depressant that would impair my ability to fully understand the terms and conditions of this

 

 

: a
plea agreement. i
5 dn BES Gan toy beaker
ate’ epyat oyd Bunker
Defendant

 
oO co ~S BW wr fF Ww NH

pa > SC SO a = ad

 

Case 2:19-cr-00411-DJH Document 78 Filed 01/22/20 Page 10 of 10

APPROVAL OF DEFENSE COUNSEL

I have discussed this case and the plea agreement with my client in detail and have
advised the defendant of all matters within the scope of Fed. R. Crim. P. 11, the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, and the consequences
of the guilty plea including the maximum statutory sentence possible. I have further
discussed the concept of the advisory Sentencing Guidelines with Defendant. No
assurances, promises, or representations have been given to me or to the defendant by the
United States or any of its representatives that are not contained in this written agreement.
I concur in the entry of the plea as indicated above and that the terms and conditions set
forth in this agreement are in the best interests of my client. I agree to make a bona fide
effort to ensure that the guilty plea is entered in accordance with all the requirements of

Fed. R. Crim. P. 11,

Cy
loaf. ZO1® QA

Jantes Sun Park
Attorney for Defendant

APPROVAL OF THE UNITED STATES

Date

I have reviewed this matter and the plea agreement. I agree on behalf of the United
States that the terms and conditions set forth herein are appropriate and are in the best
interests of justice.

MICHAEL BAILEY
United States Attorney
District of Arizona

/f : . oy
/ / 2.2 / 2b. hen a . IS & fe
7 rt

Date ‘ Monica B. Klapper
Gary M. Restaino
Assistant U.S. Attorneys

ACCEPTANCE BY THE COURT

 

 

Date Honorable Diane J. Humetewa
United States District Judge

-10-

 
